
	
		II
		110th CONGRESS
		2d Session
		S. 3321
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2008
			Mr. Harkin (for himself,
			 Mr. Dodd, Mr.
			 Bingaman, Mr. Kennedy, and
			 Ms. Mikulski) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide
		  coordinated leadership in Federal efforts to prevent and reduce overweight and
		  obesity and to promote sound health and nutrition among Americans, and for
		  other purposes.
	
	
		1.Federal task force on
			 obesityPart P of title III of
			 the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at
			 the end the following:
			
				399R.Federal task
				force on obesity
					(a)EstablishmentThe
				Secretary shall convene a Task Force on Obesity (referred to in this section as
				the Task Force) to—
						(1)establish a
				government-wide strategy for preventing and reducing overweight and obesity
				that includes defining clear roles, responsibilities, and accountability for
				all agencies of the Federal Government;
						(2)coordinate
				effective interagency coordination and priorities for action among Federal
				agencies, including short-term and long-term goals for childhood and adult
				obesity rates; and
						(3)implement and
				evaluate the effectiveness of such strategy.
						(b)Membership
						(1)In
				generalThe Task Force shall be composed of—
							(A)the Secretary (or
				his or her designee) of—
								(i)the Department of
				Health and Human Services;
								(ii)the Department
				of Agriculture;
								(iii)the Department
				of Education;
								(iv)the Federal
				Trade Commission;
								(v)the Department of
				Transportation;
								(vi)the Department
				of Defense;
								(vii)the Department
				of Veterans Affairs;
								(viii)the Department
				of Interior;
								(ix)the Department
				of Labor; and
								(x)any other Federal
				agency that the chairperson determines appropriate; and
								(B)the Chairman (or
				his or her designee) of the Federal Communications Commission.
							(2)ChairpersonThe
				chairperson of the Task Force shall be—
							(A)an individual
				appointed by the President; and
							(B)until the date
				that an individual is appointed under subparagraph (A), the Secretary.
							(c)MeetingsThe
				Task Force shall meet at the call of the chairperson.
					(d)ReportNot later than January 1, 2010, and on
				annual basis thereafter through January 1, 2015, the Task Force shall submit to
				the President and to the relevant committees of Congress, a report that—
						(1)describes the
				activities and efforts to prevent and reduce overweight and obesity conducted
				by the Task Force during the year to which the report relates; and
						(2)evaluates the
				effectiveness of such activities and efforts to prevent and reduce overweight
				and
				obesity.
						.
		
